ACCEPTED
                                                                                                                                                 12-14-00018-CR
                                                                                                                                     TWELFTH COURT OF APPEALS
                                                                                                                                                  TYLER, TEXAS
                                                                                                                                            3/19/2015 4:45:47 PM
                                                                                                                                                    CATHY LUSK
                                                                                                                                                          CLERK
                                               CAUSE NO. 12-14-00018-CR

 STATE OF TEXAS                                                        §        IN THE
                                                                       §                                                   FILED IN
 VS.                                                                   §        TWELFTH COURT12th COURT OF APPEALS
                                                                                                                     TYLER, TEXAS
 ROBERT CLAYTON                                                                 OF APPEALS                      3/19/2015 4:45:47 PM
                                                                                                                     CATHY S. LUSK
                                                                                                                         Clerk
                     MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

           N o w c o m e s R O B E R T C L A Y T O N , Appellant In t h e a b o v e styled a n d n u m b e r e d
c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file a p p e l l a n t ' s brief, p u r s u a n t
to Rule 38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the
following:

           1.         T h i s case is o n appeal f r o m t h e Third Judicial District Court o f A n d e r s o n
County, Texas.

          2.          T h e case below w a s styled the S T A T E O F T E X A S vs. R O B E R T C L A Y T O N ,
and numbered 31223.
           3.        Appellant w a s convicted of Driving W h i l e Intoxicated - Third or More.
          4.         A p p e l l a n t w a s a s s e s s e d a s e n t e n c e of 2 0 y e a r s in t h e T e x a s D e p a r t m e n t of
C r i m i n a l Justice, Institutional Division o n D e c e m b e r 9, 2 0 1 3 .

           5.         Notice of appeal w a s given o n J a n u a r y 3, 2 0 1 4 .
          6.         T h e clerk's record w a s filed o n April 7 , 2 0 1 4 ; t h e reporter's record for t h e
p u n i s h m e n t hearing w a s filed o n M a y 2 3 , 2 0 1 4 .                              T h ereporter's record f o r t h e
guilt/innocence portion o f t h e trial w a s filed D e c e m b e r 16, 2 0 1 4 , h o w e v e r , c o u n s e l for
Appellant received the record o n February 2 0 , 2 0 1 5 .

          7.         T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n M a r c h 1 9 , 2 0 1 5 .
          8.         A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
April 19, 2 0 1 5 .


                                                                                                                                      Page No. 1
            9.          T h r e e p r i o r e x t e n s i o n s t o f i l e t h e b r i e f h a v e b e e n f i l e d in t h i s c a u s e b e c a u s e

A p p e l l a n t ' s a t t o r n e y d i d n o t r e c e i v e d t h e f u l l r e p o r t e r ' s r e c o r d in J u n e 2 0 1 4 . T h i s is t h e f i r s t

e x t e n s i o n filed since receiving t h e full record.

            10.         D e f e n d a n t is c u r r e n t l y i n c a r c e r a t e d .

            11.         Appellant relies o n the following facts a s good cause for the requested

extension:

            A p p e l l a n t ' s a t t o r n e y h a s still b e e n u n a b l e t o p r o p e r l y r e v i e w t h e r e c o r d o r v i s i t w i t h

Appellant. A p p e l l a n t ' s a t t o r n e y w a s n o t A p p e l l a n t ' s trial a t t o r n e y a n d n e e d s additional t i m e

t o p r o p e r l y i n v e s t i g a t e t h e i s s u e s o n a p p e a l . A p p e l l a n t is i n c a r c e r a t e d a t t h e B r a d s h a w U n i t
in H e n d e r s o n , T e x a s . A p p e l l a n t w o u l d l i k e t i m e t o s c h e d u l e a n a p p o i n t m e n t t o v i s i t w i t h

Appellant to review the facts of the case.

            WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t

this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h other a n d further relief

as the Court m a y d e e m appropriate.


                                                                         Respectfully submitted,

                                                                         P H I L I P C. F L E T C H E R
                                                                         Attorney at L a w
                                                                         800 North Mallard
                                                                         Palestine, Texas 75801
                                                                         Telephone: (903) 731-4440
                                                                         Facsimile: (903) 731-4474
                                                                         Emaih fletchlaw@yahoo.com




                                                                         By:       V\T^
                                                                               P H I L I P C. F L E T C H E R
                                                                               State Bar No. 00787478
                                                                               Attorney for R O B E R T C L A Y T O N




                                                                                                                                                 Page No. 2
                                             CERTIFICATE OF SERVICE

         T h i s is t o certify t h a t o n M a r c h 1 9 , 2 0 1 5 , a t r u e a n d correct c o p y o f t h e a b o v e a n d

foregoing d o c u m e n t w a s s e r v e d o n t h e District A t t o r n e y ' s Office, A n d e r s o n C o u n t y , b y

hand delivery.




STATE OF TEXAS

COUNTY OF ANDERSON

                                                           AFFIDAVIT

         BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P
C. F L E T C H E R , w h o after being duly s w o r n stated:

         "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
         cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's
         Brief a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e
         a n d correct."



                                                               PHILIP C . T L E T C H E R
                                                               Affiant


         SUBSCRIBED AND SWORN TO BEFORE ME o n M a r c h 1 9 , 2 0 1 5 , t o c e r t i f y w h i c h
witness m y h a n d a n d seal o f office.




                                                                                                                               Page No. 3